Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,912,630 and 10,111,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Imhoff on July 29, 2022.

The application has been amended as follows: 

Claim 2 has been amended as follows:
A self-ligating bracket, comprising: a bracket body with an arch wire slot defined there through, the arch wire slot extending from a first side of the bracket body to a second side of the bracket body, the bracket body comprising: a first recess with a first lateral ledge extending into the bracket body and defining a first back wall and a first side wall
a second recess with a second lateral ledge extending into the bracket body and defining a second back wall and a second side wall
a clip comprising a transition section and at least a portion of the transition section extends across the bracket body from the first side to the second side, and a first arm, a second arm, and a third arm extend from the transition section, wherein the second arm is spaced apart from the first arm and the third arm is located between and spaced apart from the first arm and the second arm, the clip movable between an open position wherein the arch wire slot is accessible and a closed position wherein the arch wire slot is occluded by at least the portion of the transition section of the clip, wherein in the closed position, the first arm is positioned within the first recess, the second arm is positioned within the second recess, and the third arm is positioned between the first side wall and the second side wall.

Claim 3 has been amended as follows:
	The self-ligating bracket of claim 2, 
	wherein the first arm and the third 


Claim 8 has been amended as follows:
	The self-ligating bracket of claim 2, wherein the arch wire slot divides the bracket body into a first tie wing region and a second tie wing region and the first  recess and the second recess are defined within the first tie wing region and in the closed position the clip extends across the arch wire slot from the second tie wing region to the first tie wing region.

Claim 9 has been amended as follows:
	The self-ligating bracket of claim 8, wherein the clip further comprises a first clip arm that terminates in the first arm, the second arm, and the third arm extending from the transition section, and the clip further comprises a second clip arm connected to the first clip arm by a U-shaped portion.

New claim 21 has been added:
The self-ligating bracket of claim 2, wherein the first side wall extends from the first back wall to the arch wire slot and the second side wall extends from the second back wall to the arch wire slot, and wherein the first side wall and the second side wall separate the first recess from the second recess.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the claimed method of orthodontic ligation, the method comprising a plurality of brackets, each of the brackets comprising a bracket body comprising a first recess and a second recess, a clip comprising a transition section that extends across the bracket body from the first side to the second side, a first arm, a second arm and a third arm extending from the transition section, and moving the clips of the brackets to the respective closed positions, the first arms are positioned within the first recesses, the second arms are positioned within the second recesses, and the third arms are positioned between the first side walls and the second side walls and occluding the arch wire slots of each of the brackets with the transition sections of the clips extending across the arch wire slots form the first side of the bracket to the second side of the bracket in combination with the other claimed limitans. 
With respect to claim 2, the claimed self-ligating bracket, comprising: a bracket body comprising: a first recess and a second recess and  a clip comprising a transition section and at least a portion of the transition section extends across the bracket body from the first side to the second side, and a first arm, a second arm, and a third arm extend from the transition section, the clip movable between an open position wherein the arch wire slot is accessible and a closed position wherein the arch wire slot is occluded by at least the portion of the transition section of the clip, wherein in the closed position, the first arm is positioned within the first recess, the second arm is positioned within the second recess, and the third arm is positioned between the first side wall and the second side wall in combination with the other claimed limitations.
With respect to claim 15, the claimed orthodontic treatment system comprising a plurality of brackets, each bracket comprising a bracket body comprising: a first recess and a second recess and  a clip comprising a transition section and at least a portion of the transition section extends across the bracket body from the first side to the second side, and a first arm, a second arm, and a third arm extend from the transition section, the clip movable between an open position wherein the arch wire slot is accessible and a closed position wherein the arch wire slot is occluded by at least the portion of the transition section of the clip, wherein in the closed position, the first arm is positioned within the first recess, the second arm is positioned within the second recess, and the third arm is positioned between the first side wall and the second side wall in combination with the other claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/29/2022